
	
		II
		111th CONGRESS
		2d Session
		S. 3133
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 17, 2010
			Mr. Casey (for himself,
			 Mr. Schumer, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the construction,
		  renovation, and improvement of medical school facilities, and other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical School Construction Grant
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Construction employment declined by 53,000
			 in December 2009, and has fallen by 1,600,000 since the economic downturn
			 began, according to the Bureau of Labor Statistics.
			(2)By 2020, the United States will face a
			 shortage of about 85,000 physicians, due in part to the aging population,
			 according to the Council on Graduate Medical Education.
			(3)The American Academy of Family Physicians
			 recommended in 2006 that, to meet the need of primary care physicians in 2020,
			 the United States would need to train 3,725 family physicians and 714
			 osteopathic physicians annually, with an overall goal of a 39 percent increase
			 in family physicians.
			(4)The Association of American Medical
			 Colleges has called for increased enrollment at Liaison Committee on Medical
			 Education accredited schools from 15 to 30 percent over the 2002 levels by
			 2015. This increase would boost the number of graduates to about 20,000.
			(5)The Federal Government has not supported
			 significant construction of medical schools since the 1960s and 1970s.
			3.DefinitionsIn this Act:
			(1)Medical
			 schoolThe term medical
			 school means any 4-year allopathic or osteopathic medical school.
			(2)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			4.Grants
			(a)In generalThe Secretary shall establish a program to
			 award grants to eligible medical schools for the purpose of constructing,
			 renovating, or improving medical school facilities to increase the supply of
			 physicians.
			(b)EligibilityTo be eligible to receive a grant under
			 subsection (a), a medical school shall—
				(1)be accredited by the Association of
			 American Medical Colleges;
				(2)submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require; and
				(3)provide assurances that the medical school
			 will ensure accountability and transparency in expending grant funds.
				(c)Use of fundsAn entity shall use amounts received under
			 a grant under subsection (a) to construct new medical school facilities or
			 renovate or improve existing medical school facilities to increase the supply
			 of physicians.
			(d)AllocationThe Secretary shall allocate amounts
			 appropriated to carry out this section among medical schools based on the
			 following:
				(1)First priority in awarding grants shall be
			 given to new medical schools that are accredited to admit students beginning
			 with academic years 2009 through 2014.
				(2)Priority in awarding grants shall be given
			 to medical schools that seek to establish a new branch of an existing
			 school.
				(3)Priority in awarding grants shall be given
			 to medical schools that serve one or more medically underserved populations
			 designated under section 330(b) of the Public Health Service Act (42 U.S.C.
			 254b(b)).
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $500,000,000 for fiscal
			 years 2010 through 2014.
		
